                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

HORMOZDI LAW FIRM, LLC, a                   )
Georgia Limited Liability Company, on       )
behalf of itself and all others similarly   )     Case No.
situated,                                   )
                                            )     CLASS ACTION COMPLAINT
      Plaintiff,                            )
                                            )     JURY TRIAL DEMANDED
      v.                                    )
                                            )
ADVANTAGE INVESTIGATIVE                     )
SERVICES, LLC,                              )
                                            )
      Defendant.                            )

                         CLASS ACTION COMPLAINT

      Plaintiff, HORMOZDI LAW FIRM, LLC, ("Plaintiff"), brings this action

against    Defendant,   ADVANTAGE               INVESTIGATIVE   SERVICES,     LLC

(“Defendant”), on behalf of itself and all others similarly situated, and complains

and alleges upon personal knowledge as to itself and its own acts and experiences,

and, as to all other matters, upon information and belief, including investigation

conducted by its attorneys.

                                INTRODUCTION

   1. This case challenges Defendant’s policy and practice of sending unsolicited

      facsimiles.

   2. The Telephone Consumer Protection Act (“TCPA”), 47 USC § 227, prohibits
                                            1
   a person or entity from faxing or having an agent fax advertisements without

   the recipient’s prior express invitation or permission. The TCPA provides a

   private right of action and provides statutory damages of $500 per violation.

3. Unsolicited faxes damage their recipients. A junk fax recipient loses the use

   of its fax machine, paper, and ink toner. An unsolicited fax wastes the

   recipient’s valuable time that would have been spent on something else. A

   junk fax interrupts the recipient’s privacy. Unsolicited fax prevent fax

   machines from receiving authorized faxes, prevent their use for authorized

   outgoing faxes, cause undue wear and tear on the recipients’ fax machines,

   and require additional labor to attempt to discern the source and purpose of

   the unsolicited message.

4. On behalf of itself and all others similarly situated, Plaintiff brings this case

   as a class action asserting claims against Defendant under the TCPA to

   recover declaratory relief, statutory damages for violations of the TCPA, and

   an injunction prohibiting Defendant from future TCPA violations.

                      JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47

   U.S.C. § 227.




                                       2
6. Venue is proper in the Northern District of Georgia because Defendant does

   or transacts business within this District, and a material portion of the events

   at issue occurred in this District.

                                   PARTIES

7. Plaintiff, HORMOZDI LAW FIRM, LLC, is, and at all times mentioned

   herein, was a Georgia limited liability company located in Norcross,

   Gwinnett County, Georgia

8. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47

   U.S.C. § 153(10).

9. Defendant, ADVANTAGE INVESTIGATIVE SERVICES, LLC, is a

   limited liability company that specializes in investigative services. It has a

   principal place of business in Warner Robins, Houston County, Georgia, and

   is organized under the laws of Georgia.

10.Defendant is, and at all times mentioned herein, a “person,” as defined by 47

   U.S.C. § 153(10).

                                    FACTS

11.On or about September 12, 2019 at 8:12 p.m., Defendant transmitted by

   facsimile machine a two-page unsolicited advertisement to Plaintiff. The fax

   advertises “investigative services” offered by Defendant. A copy of this fax

   is attached hereto as Exhibit A.
                                         3
12.Defendant created or made Exhibit A, which Defendant knew or should have

   known is a good or service which Defendant intended to, and did in fact,

   distribute to Plaintiff and the other members of the class.

13.Exhibit A is part of Defendant’s work or operations to market Defendant’s

   goods or services which were performed by Defendant and on behalf of

   Defendant. Therefore, Exhibit A constitutes material furnished in connection

   with Defendant’s work or operations.

14.Defendant did not have Plaintiff’s prior express invitation or permission to

   send an advertisement to Plaintiff’s fax machine.

15.While receiving Defendant’s unsolicited fax, Plaintiff and the class members

   lost the use of their fax machine, paper, and ink toner. The unsolicited fax

   wasted Plaintiff’s and the class members’ valuable time that would have been

   spent on something else. The unsolicited fax interrupted Plaintiff’s and the

   class members’ privacy. The unsolicited fax prevented Plaintiff’s and the class

   members’ fax machines from receiving authorized faxes, prevented their use

   for authorized outgoing faxes, caused undue wear and tear on their fax

   machines, and required additional labor to attempt to discern the source and

   purpose of the unsolicited messages.




                                       4
                         CLASS ALLEGATIONS

16.Plaintiff incorporates the preceding paragraphs as though fully set forth

   herein.

17. In accordance with FRCP 23, Plaintiff brings this action pursuant to the

   Telephone Consumer Protection Act, 47 U.S.C. § 227, on behalf of the

   following class of persons:

         All persons who (1) on or after four years prior to the filing
         of this action, (2) were sent a telephone facsimile message
         of material advertising investigative services by or on
         behalf of Defendant, (3) from whom Defendant did not
         obtain prior express permission or invitation to send that
         fax, and (4) with whom Defendant did not have an
         established business relationship.

18.Plaintiff reserves the right to modify or amend the definition of the proposed

   Class before the Court determines whether certification is proper, as more

   information is gleaned in discovery.

19.Excluded from the Class are Defendant, any parent, subsidiary, affiliate, or

   controlled person of Defendant, as well as the officers, directors, agents,

   servants, or employees

20. Numerosity [Fed R. Civ. P. 23(a)(1)]. The Members of the Class are so

   numerous that joinder is impractical. Upon information and belief, Defendant

   has sent illegal fax advertisements to hundreds if not thousands of other

   recipients.
                                       5
21.Commonality [Fed. R. Civ. P. 23(a)(2)]. Common questions of law and fact

   apply to the claims of all Class Members and include (but are not limited to)

   the following:

      a. Whether Defendant sent faxes promoting its investigative services;

      b. The manner and method Defendant used to compile or obtain the list(s)

         of fax numbers to which it sent the fax attached as Exhibit A to

         Plaintiff’s Class Action Complaint;

      c. Whether Defendant faxed an advertisement without first obtaining the

         recipient’s express permission or invitation;

      d. Whether Defendant’s advertisement contained the opt out notices

         required by the law;

      e. Whether Defendant sent fax advertisements knowingly or willfully;

      f. Whether Defendant violated 47 U.S.C. § 227;

      g. Whether Plaintiff and the other Class members are entitled to statutory

         damages;

      h. Whether the Court should award treble damages; and

      i. Whether Plaintiff and the other Class Members are entitled to

         declaratory, injunctive, or other equitable relief.

22. Typicality [Fed. R. Civ. P. 23(a)(3)]. Plaintiff’s claims are typical of the

   claims of all Class Members. Plaintiff received an unsolicited fax
                                       6
   advertisement from Defendant during the Class Period. Plaintiff makes the

   same claims that it makes for the Class Members and seeks the same relief

   that it seeks for the Class Members. Defendant has acted in the same manner

   toward Plaintiff and all Class Members.

23.Fair and Adequate Representation [Fed. R. Civ. P. 23(a)(4)]. Plaintiff will

   fairly and adequately represent and protect the interests of the Class. It is

   interested in this matter, has no conflicts, and has retained experienced class

   counsel to represent the Class.

24.Need for Consistent Standards and Practical Effect of Adjudication [Fed R.

   Civ. P. 23(B)(1)]: Class certification is appropriate because the prosecution of

   individual actions by class members would:

      a. Create the risk of inconsistent adjudications that could establish

         incompatible standards of conduct for Defendant; and/or

      b. As a practical matter, adjudication of the Plaintiff's claims will be

         dispositive of the interests of class members who are not parties.

25.Common Conduct [Fed. R. Civ. P. 23(B)(2)]: Class certification is also

   appropriate because Defendant has acted and refused to act in the same or

   similar manner with respect to all class members thereby making injunctive

   and declaratory relief appropriate. Plaintiff demands such relief as authorized

   by 47 U.S.C. §227.
                                       7
26.Predominance and Superiority [Fed. R. Civ. P. 23(B)(3)]: Common questions

   of law and fact predominate and a class action is superior to other methods of

   adjudication:

      a. Proof of the claims of the Plaintiff will also prove the claims of the class

         without the need for separate or individualized proceedings;

      b. Evidence regarding defenses or any exceptions to liability that the

         Defendants may assert and prove will come from Defendant’s records

         and will not require individualized or separate inquiries or proceedings;

      c. Defendant has acted and is continuing to act pursuant to common

         policies or practices in the same or similar manner with respect to all

         class members;

      d. The amount likely to be recovered by individual class members does

         not support protested individual litigation. A class action will permit a

         large number of relatively small claims involving virtually identical

         facts and legal issues to be resolved efficiently in one (1) proceeding

         based upon common proofs;

      e. This case is inherently managed as a class action in that:

             i. Defendant identified persons or entities to receive the fax

                transmissions and it is believed that Defendant’s computer and

                business records will enable Plaintiff to readily identify class
                                       8
                members and establish liability and damages;

            ii. Liability and damages can be established for the Plaintiff and the

                class with the same common proofs;

           iii. Statutory damages are provided for in the statute and are the

                same for all class members and can be calculated in the same or

                a similar manner;

            iv. A class action will result in an orderly and expeditious

                administration of claims and it will foster economics of time,

                effort, and expense;

            v. A class action will contribute to uniformity of decisions

                concerning Defendant’s practices; and

            vi. As a practical matter, the claims of the class are likely to go

                unaddressed absent class certification.

                             CLAIMS FOR RELIEF

27.Plaintiff hereby incorporates by reference each of the preceding paragraphs as

   though fully set forth herein.

28. The TCPA provides strict liability for sending fax advertisements in a manner

   that does not comply with the statute. Recipients of fax advertisements have

   a private right of action to seek an injunction or damages for violations of the

   TCPA and its implementing regulations. 47 U.S.C. § 227(b)(3).
                                       9
29. The TCPA makes it unlawful to send any “unsolicited advertisement” via fax

   unless certain conditions are present. 47 U.S.C. § 227(b)(1)(C). “Unsolicited

   advertisement” is defined as “any material advertising the commercial

   availability or quality of any property, goods, or services which is transmitted

   to any person without that person’s prior express invitation or permission, in

   writing or otherwise.” 47 U.S.C. § 227(a)(5).

30.Unsolicited faxes are illegal if the sender and recipient do not have an

   “established business relationship.” 47 U.S.C. § 227(b)(1)(C)(i). “Established

   business relationship” is defined as “a prior or existing relationship formed by

   a voluntary two-way communication between a person or entity and a

   business or residential subscriber with or without an exchange of

   consideration, on the basis of an inquiry, application, purchase or transaction

   by the business or residential subscriber regarding products or services offered

   by such person or entity, which relationship has not been previously

   terminated by either party.” 47 U.S.C. § 227(a)(2); 47 C.F.R. § 64.1200(f)(6).

31.Regardless of whether the sender and recipient have an established business

   relationship, and regardless of whether the fax is unsolicited, a faxed

   advertisement is illegal unless it includes an opt-out notice on its first page

   that complies with the TCPA’s requirements. See 47 U.S.C. §

   227(b)(1)(C)(iii); 47 C.F.R. § 64.1200(a)(4)(iv). To comply with the law, an
                                      10
   opt-out notice must (1) inform the recipient that the recipient may opt out of

   receiving future faxes by contacting the sender; (2) provide both a domestic

   telephone number and a facsimile machine number—one of which must be

   cost-free—that the recipient may contact to opt out of future faxes; and (3)

   inform the recipient that the sender’s failure to comply with an opt-out request

   within thirty days is a violation of law. See 47 U.S.C. § 227(b)(2)(D); 47 CFR

   § 64.1200(a)(4)(iii).

32.Defendant faxed unsolicited advertisements to Plaintiff in violation of 47

   U.S.C. § 227(b)(1)(C).

33.Defendant knew or should have known (a) that Plaintiff had not given express

   invitation or permission for Defendant to fax advertisements about its

   products or services; and (b) that Exhibit A is an advertisement.

34.Defendant’s actions caused actual damage to Plaintiff and the Class Members.

   Defendant’s junk faxes caused Plaintiff and the Class Members to lose paper,

   toner, and ink consumed in the printing of Defendant’s fax through Plaintiff’s

   and the Class Members’ fax machines. Defendant’s fax cost Plaintiff and the

   Class Members time that otherwise would have been spent on Plaintiff’s and

   the Class Members’ business activities.

35.In addition to statutory damages (and the trebling thereof), Plaintiff and the

   Class are entitled to declaratory and injunctive relief under the TCPA.
                                      11
                             REQUEST FOR RELIEF

      WHEREFORE Plaintiff, individually and on behalf of all others similarly

situated, respectfully requests that this Court:

              a.   Determine that this action may be maintained as a class action

                   under Rule 23 of the Federal Rules of Civil Procedure;

              b.   Declare Defendant’s conduct to be unlawful under the TCPA;

              c.   Award $500 in statutory damages under the TCPA for each

                   violation, and if the Court determines the violations were

                   knowing or willful then treble those damages;

              d.   Enjoin Defendant from additional violations;

              e. Award Plaintiff and the Class their attorney’s fees and costs;

              f.   Grant such other legal and equitable relief as the Court may deem

                   appropriate.

                                  JURY DEMAND

   Plaintiff and the Members of the Class hereby request a trial by jury.




                                          12
DATED: November 14, 2019   RESPECTFULLY SUBMITTED,


                           By:/s/ Charles M. Clapp___________
                                  Charles M. Clapp
                                  GA Bar No. 101089
                                  5 Concourse Parkway NE
                                  Suite 3000
                                  Atlanta, Georgia 30328
                                  Tel: 404.585.0040
                                  Fax: 404.393.8893
                                  charles@lawcmc.com
                                  Attorney for Plaintiff




                             13
EXHIBIT A




    14
